DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive. Specifically, in regard to the amendment and the content of the sulfide, both prior art references below teach active material contents which make up to 99 weight percent of the composites as noted in the rejection.  As the molar weight of the sulfide solid electrolyte materials (such as the aluminum containing Li2S - SiS2 - LiAlO material described by both Tsuchida et al. in paragraph [0051] and Iwasaki in paragraph [0042] which has a molar weight of ~ 188 g/mol) may be substantially similar to the cathode active material (such as LiMn2O4 described in paragraph [0048] of Iwasaki and paragraph [0068] of Tsuchida et al. which has a molar weight of ~181 g/mol) therefore the weight ratios described by the prior art may be used to calculate molar percentages as claimed and the ranges described by the prior art overlap the claimed range or are close enough in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to the grain boundary arguments, the Examiner maintains that depending on the size of the primary particles 11 and the porosity in Iwasaki, the coating layers 12 and 13 may infiltrate between the particles in a manner which obviates the claimed structure as previously applied because the claim does not preclude the coating layer from including addition components such as the oxide solid electrolyte layer 12 in combination with the sulfide solid electrolyte layer 13 (annotated figure of Iwasaki provided below in rejection).


    PNG
    media_image1.png
    423
    644
    media_image1.png
    Greyscale

Further, Tsuchida et al. the content of the sulfide solid electrolyte layer in the cathode layer may be 1 mass% (see paragraph [0135]) and the content of the content of the cathode active material particles may be up to 99 mass% (paragraph [0127]) and as the molar weights of the sulfide material and the cathode active material may vary but are substantially similar depending on the materials selected (as noted above), these ranges substantially overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 - typically the sulfide glass materials described by the prior art have a higher molecular weight than the cathode active material and be include in an amount greater than 1 mass% therefore overlapping the claimed range in molar percent).

Therefore, the rejection based on the prior art of record has been maintained and this action is FINAL.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US Pub 2017/0250407 of record).
In regard to claims 1, 2 and 6, Iwasaki teaches a lithium secondary battery with an anode; an electrolyte (paragraph [0013]) and further comprising a cathode comprising a cathode active material 11 for a lithium secondary battery comprising: a core 11 comprising a lithium metal oxide (paragraph 
While not explicitly taught by the prior art, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed that depending on the morphology and size of the core particles 11, the sulfide material of the coating may enter into the structure in a manner which is reasonably considered to be between inner grain boundaries of the core as seen in annotated figure 1 below as the boundary between the particles 11 is reasonably considered a grain boundary as such is a boundary between grains of adjacent particles. 

    PNG
    media_image2.png
    535
    1108
    media_image2.png
    Greyscale
 
In regard to the amendment, the prior art teaches up to 99 weight percent of the oxide active material 11 (paragraph [0051]) relative to the composite active material particle.  Therefore, depending on the molar weight of the individual components (which may vary depending on the composition selected), the prior art is taken to overlap or be close enough to the claimed range for the amount of the metal sulfide (the molar weight of the sulfide solid electrolyte materials and oxide active materials in 
In regard to claims 4 and 5, the lithium metal oxide may be 100 microns in diameter and 99 weight percent (paragraph [0050-0051]) of the composite and comprises one or more selected from the group consisting of lithium cobalt nickel manganese oxides (NCM - paragraph [0048]) which overlaps or is close enough the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05) and changes to size and shape of the prior art electrode material are an obvious modification (such as making particles smaller to miniature the battery components) absent evidence to the contrary (see MPEP 2144.04 Part IV).

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US Pub 2014/0287324 newly cited).
In regard to claims 1, 2 and 6, Tsuchida et al. teach a lithium secondary battery with an anode 5; an electrolyte 6 (paragraph [0083]) and further comprising a cathode 4 comprising a cathode active material for a lithium secondary battery comprising: a core (cathode active particles 1) comprising a lithium metal oxide (paragraph [0048]); and a coating layer (sulfide solid electrolyte layer 2, 9) formed on a surface and in between core particles (see embodiments of both figure 2a and 2b, paragraph [0120]); wherein the coating layer comprises a metal sulfide (sulfide solid electrolyte including Al - see paragraphs [0051]).
While not explicitly taught by the prior art, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed that depending on the morphology and size of the core particles 1, the sulfide material of the coating may enter into the structure in a manner which is reasonably considered to be between inner grain boundaries of the core 

    PNG
    media_image3.png
    436
    581
    media_image3.png
    Greyscale

In regard to the amendment, the prior art teaches up to 99 weight percent of the oxide active material 11 (paragraph [0127]) relative to the composite active material particle.  Therefore, depending on the molar weight of the individual components (which may vary depending on the composition selected), the prior art is taken to overlap or be close enough to the claimed range for the amount of the metal sulfide (the molar weight of the sulfide solid electrolyte materials and oxide active materials in paragraphs [0051, 0068] may be relatively close, therefore weight percent and mol% represent ratios which are close enough to establish a prima facie case of obviousness). 
In regard to claims 3-5, the lithium metal oxide may be 10-30 microns in diameter and 99 weight percent (paragraph [0069, 0127]) of the composite and comprises one or more selected from the group consisting of lithium cobalt nickel manganese oxides (NCM - paragraph [0068]) which overlaps or is close enough the claimed range in a manner which provides a prima facie case of obviousness (see MPEP .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchida et al. (US Pub 2011/0195315 newly cited) teaches a sulfur coating on cathode active materials which is considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723